
	

113 HR 458 IH: Fallen Heroes Family Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 458
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Issa introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for nonimmigrant status for an alien who is the parent or legal guardian of a
		  United States citizen child if the child was born abroad and is the child of a
		  deceased member of the Armed Forces of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Fallen Heroes Family Act of
			 2013.
		2.Nonimmigrant
			 status for alien parent of U.S. citizen child of deceased member of Armed
			 ForcesSection 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
			(1)in subparagraph
			 (U), by striking or at the end;
			(2)in subparagraph
			 (V), by striking the period at the end and inserting ; or;
			 and
			(3)by adding at the
			 end the following:
				
					(W)subject to section 214(s), an alien who is
				the parent of a child who—
						(i)is a United States citizen;
						(ii)was born outside the United States
				and its outlying possessions; and
						(iii)had a natural parent who—
							(I)served honorably in an active-duty status
				in the military, air, or naval forces of the United States; and
							(II)died on or after September 11, 2001, as
				a result of injury or disease incurred in or aggravated by that
				service.
							.
			3.Parent to include
			 legal guardianSection
			 101(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(2)) is
			 amended by adding at the end the following: For purposes of subsection
			 (a)(15)(W) and section 201(b)(2)(A)(i), the term parent includes
			 a legal guardian or other person standing in loco parentis..
		4.Conditions on
			 admissionSection 214 of the
			 Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end
			 the following:
			
				(s)(1)In the case of a
				nonimmigrant described in section 101(a)(15)(W), the Secretary of Homeland
				Security shall authorize the nonimmigrant to engage in employment in the United
				States during the period of authorized admission and shall provide the
				nonimmigrant with an employment authorized endorsement or other
				appropriate document signifying authorization of employment.
					(2)The period of authorized admission of such
				a nonimmigrant shall terminate on the date that is 180 days after the 21st
				birthday of the child described in section 101(a)(15)(W), except that if the
				child files a petition under section 204(a)(1)(A)(i) to classify the
				nonimmigrant as an immediate relative before such date, such period shall
				terminate on the date that is 30 days after the date on which such petition is
				denied.
					(3)Not more than 1 alien may be admitted
				to the United States as a nonimmigrant with regard to each child described in
				section 101(a)(15)(W), unless an alien previously so admitted with respect to
				that child has
				died.
					.
		
